Citation Nr: 1045107	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Richard E. Geyer, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1942 to November 1945.  
The appellant in this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claims.  

In an October 2009 decision, the Board denied service connection 
for the cause of the Veteran's death and the claim for DIC 
benefits under 38 U.S.C.A. § 1318.  Thereafter, the appellant 
appealed the Board's denial of her claims to the United States 
Court of Appeals for Veterans Claims (Court).  In October 2009, 
the Veteran and the Secretary of VA (the parties) filed a Joint 
Motion for Remand (Joint Motion) with respect to the appellant's 
claims.  The Joint Motion moved for the Court to vacate and 
remand the October 2009 Board decision, as the parties determined 
that a remand was necessary so that the Board could make a 
determination as to whether a medical opinion was needed in this 
case and whether all of the Veteran's service medical records 
have been associated with the claims file.  In June 2010, the 
Court granted the parties' Joint Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Veteran died in September 1994; the immediate cause of the 
Veteran's death was hepatic coma, with chronic active hepatitis 
and post necrotic cirrhosis as underlying causes.

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  Resolving all doubt in the appellant's favor, preponderance 
of the evidence indicates that the Veteran's hepatitis C was 
incurred during his military service; his hepatitis C disease 
contributed substantially or materially to his death due to 
hepatic coma.  

4.  The grant of entitlement to service connection for the cause 
of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 
renders moot the appellant's claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2010).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  However, 
given the results favorable to the appellant, further development 
under the VCAA or other law would not result in a more favorable 
outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for the cause of the Veteran's death.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Cause of the Veteran's Death

The appellant essentially contends that the Veteran's death is 
related to his period of active service.  She asserts that the 
Veteran contracted hepatitis in service from the use of 
inoculation injection guns and from in-service exposure to blood.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board will grant the benefit sought under 
the "benefit-of-the-doubt" rule, which provides that where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The law provides that service connection may be established for 
the cause of a Veteran's death when a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the 
principal cause of death when that disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 
346 (1999) (both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. 38 C.F.R. § 3.159(a).  "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay evidence 
is competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey, 6 
Vet. App. at 393.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of  evidence does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Turning to the merits of the claim, the record reveals that the 
Veteran died in September 1994.  The certificate of death, dated 
in September 1994, shows that the immediate cause of his death 
was hepatic coma.  The underlying causes are listed as chronic 
acute hepatitis and post necrotic cirrhosis.  At the time of his 
death, he was not service-connected for any disability.

The Veteran's service treatment records were reviewed and are 
negative for evidence of hepatitis.  The November 1945 separation 
report of physical examination reflects that clinical evaluation 
of the endocrine system was normal at the time of discharge.  

The Veteran's private medical record following his separation 
show the first evidence of hepatitis disease, non-A, non-B in 
1990.  These records are negative for an opinion as to the 
etiology of the Veteran's hepatitis diagnosis. 

In support of her claim, the appellant submitted an August 1992 
letter purportedly from a nurse with the A.J.N.C. regarding the 
transmission of hepatitis B and C.  The nurse reported that her 
organization was aware of early hepatitis researchers' reports 
that hepatitis B was spread during World War II by the use of the 
same syringe to immunize soldiers.  The nurse did not provide an 
opinion as to the specifics of the appellant's case and the 
letter was unsigned.  

Also associated with the claims file is what appears to be an 
excerpt from an article on the use of jet injection devices in 
the military in the 1940s to administer immunizations.  The 
author of the excerpt is not provided, nor is the source of the 
excerpt reported.  

In November 2010, the appellant submitted what appears to be an 
excerpt from a February 2010 article from an internet source 
entitled "Military Immunizations and HCV."   The excerpt 
essentially relays that "major problems [exist] with the 
hepatitis documented in troop populations during WWII, Korea 
through the 1960/1970s."  

Associated with the claims file are statements from the Veteran's 
daughter and daughter-in-law as to the Veteran's military and 
post-separation medical history.  In her August 2010 statement, 
the Veteran's daughter stated that the Veteran essentially 
described how he was inoculated during his military service and 
that the same needle was use to inoculate many men.  She also 
reported that the Veteran was exposed to blood while in service 
due to his service as a medic and while working in the 
"autopsy" room.  According to the Veteran's daughter, the 
Veteran did not drink; thus, she attributed his hepatitis C to 
his in-service inoculations and exposure to blood.  Similarly, in 
her May 2010 letter, the Veteran's daughter-in-law reported that 
he never smoked or drank alcohol.

In numerous statements submitted in support of her claim, the 
appellant described the Veteran's condition following his 
separation form active duty service up until his death.  She 
reported that for much of the time following his separation from 
the military, the Veteran was sick.  According to the appellant, 
the Veteran's skin had an unnatural yellow shade, he would vomit 
blood, and he experienced stomach problems.  See appellant's 
April 2008 Notice of Disagreement and August 2010 statement.
 
In support of her claim, the appellant submitted a November 2010 
letter from a private physician, who reviewed portions of the 
Veteran's service treatment and post-separation medical records, 
along with statements from his family members.  The physician 
noted that the Veteran died from liver failure caused by non-A, 
non-B hepatitis, now called hepatitis C virus.  He reported that 
the Veteran had no history of alcoholism or injection drug use.  
The physician noted that the Veteran was given vaccinations in 
the military and his report that the same needle was used on many 
men; the physician was also informed that the Veteran was exposed 
in-service to blood as a medic and in the "autopsy" room.  
Following this description of the Veteran's history, the 
physician opined that it is more likely than not that the Veteran 
was infected with hepatitis C during his military service.  He 
explained that the Veteran was exposed to blood and that there is 
no plausible alternative explanation for the Veteran's cirrhosis, 
liver failure, and death.  

In light of the foregoing and resolving reasonable doubt in the 
appellant's favor, the Board finds that service connection for 
the cause of the Veteran's death is warranted in this case.  
Although there is no clear evidence that the Veteran actually 
received in-service inoculations via needles used on multiple 
soldiers, he no doubtedly was inoculated during his military 
service.  His family members have consistently reported his 
description of his in-service inoculations, to include the shared 
use of needles on multiple soldiers.  While there is nothing in 
the evidence of record to confirm this occurrence, there is also 
no evidence that contradicts this account or otherwise diminishes 
the credibility of his family members' reports.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, all reasonable 
doubt must be resolved in favor of the appellant as to this 
issue.  

Moreover,  the evidence of record includes a favorable medical 
opinion that relates the Veteran's hepatitis C diagnosis to his 
military service.  After a review of the Veteran's service and 
post-separation medical records and statements from his family 
members, a private physician opined in November 2010 that it is 
more likely than not that the Veteran was infected with hepatitis 
C during his military service, due to his in-service exposure to 
blood and the absence of any alternative explanation for his 
condition and death.  The Board finds this opinion to be 
probative, as it is definitive and based on a review of the 
Veteran's medical records and reported history.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The Board concedes that further inquiry could be undertaken, with 
the view towards additional development of the service connection 
claim, so as to obtain additional medical opinions.  However, 
under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the appellant shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-07 (1994).  See also Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that VA may not order 
additional development for the sole purpose of obtaining evidence 
unfavorable to a claimant).  As such, the Board must resolve all 
doubt in the appellant's favor and determine that service 
connection is warranted for the cause of the Veteran's death.

In summary, after carefully reviewing all the evidence on file, 
the Board finds no adequate basis to reject the competent lay 
testimony and medical evidence of record that is favorable to the 
appellant, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in 
this case is not unequivocal, it has at the very least placed the 
record in relative equipoise.  Accordingly, the claim for service 
connection is granted.   

Entitlement to DIC Benefits

The appellant submitted a claim for DIC benefits under 38 
U.S.C.A. § 1318, which constitutes an alternative theory of 
entitlement to service connection for the cause of the Veteran's 
death.  In light of the grant of benefits described above, the 
Board concludes that this aspect of the appellant's claim is 
rendered moot.  Entitlement under 38 C.F.R. § 1310 is the greater 
benefit, and it is granted in full.  Therefore, no additional 
benefit (monetary or otherwise) can be gained under 38 C.F.R. § 
1318, nor does any controversy remain.  Accordingly, the appeal 
as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
dismissed as moot. 

ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the laws and regulations governing monetary 
awards.

The appeal as to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


